

 AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS
 
This Agreement for the Purchase of Partial Leaseholds ("Agreement") executed
this March 1 2011, by and between Geronimo Holding Corporation ("Seller") and
American Standard Energy, Corp. ("Buyer").


Seller desires to sell to Buyer and Buyer, exercising its first right of refusal
with Seller dated January 27th, 2011, desires to purchase from Seller, certain
mineral rights leaseholds held on properties located on approximately
10,147.65715 acres within multiple counties within North Dakota as described in
EXHIBIT A:


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:


1. Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the aforementioned partial leaseholds/Well as described in EXHIBIT A.


2.  Price.
Buyer shall pay Seller the sum of SEVEN MILLION FOUR HUNDRED EIGHTEEN THOUSAND
THIRTY SIX DOLLARS AND TEN CENTS ($7,418,036.10) evidenced by THREE MILLION
DOLLARS ($3,000,000) cash payable in immediately available funds and 883,607
shares of Company stock, valued as of January 27, 2011 – the date of Right of
First Refusal which was $5.00 per share (OTCBB: ASEN) at Close.


3.  Transfer of Title.
Title to and ownership of all rights to the Property shall pass from Seller to
Buyer upon close of escrow with an effective date of February 28, 2011.  Prior
to Close of Escrow Seller shall deliver to Buyer the following items as well as
such other information and documents as Buyer may reasonably request during the
Due Diligence Period:
 
·
Copies of Original Leases

 
·
Copies of any subsequent Leases

 
·
Any Assignments made on the Property

 
·
Title reports of the Property

 
·
Division Orders (if available)

 
·
Engineering Reports of the Property

 
·
Full Legal Description of the Property

 
·
Completion of the 2009 Financial Audit of Seller or carve out for specific
properties

 
·
Completion of the 2010 Engineering Report of Seller

 
·
Joint Interest Billings

 
·
API Number

 
·
Well ID Number (if any)

 
·
Production Report (if applicable)



4.  Representations and Warranties of Seller.


(a)         Seller warrants that the title to the Property shall be of
marketable title free of undisclosed liens, mortgages, leases, or other rights
in the Property.


(b)         Authority; Capacity to Sell.  The Seller has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Seller, and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors' rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
 
 

--------------------------------------------------------------------------------

 

 
(c)         No Violation of Law or Agreement.  The execution, delivery and
performance by Seller of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Seller; (b) conflict with or result in a violation or breach of any provision of
any Law or governmental order applicable to Seller; (c) require the consent,
notice or other action by any person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any contract to which the Seller is a party or by which the
Seller is bound or to which any of their respective properties and assets are
subject or any permit affecting the properties, assets or business of the
Seller; or (d) result in the creation or imposition of any encumbrance on any
properties or assets of the Company. No consent, approval, permit, governmental
order, declaration or filing with, or notice to, any governmental authority is
required by or with respect to the Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. For purposes hereof, “Law” means any statute, law, ordinance,
regulation, rule, code, order, constitution, treaty, common law, judgment,
decree, other requirement or rule of law of any Governmental Authority.


(d)         Consents.  All consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority or any
other person, if any, required in connection with the execution, delivery and
performance by the Sellers of this Agreement or the transactions contemplated
hereby have been or at the closing of this Agreement will have been obtained by
the Seller and will be in full force and effect.


(e)         Full Disclosure.  No representation or warranty by Seller in this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.


(f)          Contingencies.  Seller shall provide completed Title Report to
Buyer.  Sales price shall be adjusted accordingly should the results of the
Title Report indicate anything contrary to this Agreement.


(g)         Net Royalty Interest.  Seller affirms that the Seller conveys at
least SEVENTY FIVE PERCENT (75%) Net Royalty Interest (NRI) of each Property,
lease, or well to the Buyer.  If upon discovery of less than 75% NRI after close
then Seller shall supplement additional property(ies) to cure any deficiency.


(h)         Royalties.  Seller shall credit/forward to Buyer any revenue or
Royalties received by operators of the respective Properties with an effective
date of February 28, 2011.  Any royalties received with an effective date of
February 27, 2011 or earlier shall belong to Seller.  Any royalties received
with an effective date of February 28, 2011 or later shall belong to Buyer.


(i)          Restrictions.   Seller acknowledges the shares received as part of
this Agreement shall be restricted and such Shares shall bear the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED.  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MY NOT BE OFFERED, SOLD OR OTHERWISE TRANFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT WITH REPECT TO THE SHARES OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT THAT IS THEN APPLICALBE TO THE SHARES,
AS TO WHICH A PRIOR OPINION OF COUNSEL MAY BE REQUIRED BY THE ISSUE OR THE
TRANFER AGENT.  .


5.  Representations and Warranties of Buyer.


(a)         Authority; Capacity to Purchase.  Buyer is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance of this Agreement has been duly authorized by all necessary
action on the part of the Buyer, and constitutes a legal, valid and binding
obligation of such Buyer, enforceable against the Buyer in accordance with its
terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors' rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
 
 

--------------------------------------------------------------------------------

 


(b)         No Conflicts’ Consents.  The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or governmental order
applicable to Buyer; or (c) require the consent, notice or other action by any
person under any contract to which Buyer is a party. No consent, approval,
permit, governmental order, declaration or filing with, or notice to, any
governmental authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


6. Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer's damages exceed the amount of the
purchase price of the Property.


7.  Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Seller:
Geronimo Holding Corporation
P.O. Box 804
Midland, TX 79702


If to Buyer:
American Standard Energy, Corp.
4800 North Scottsdale Road
Suite 1400
Scottsdale, AZ 85251


8.  Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.


9.  Final Agreement.
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof.  This Agreement may be modified only by a further
writing that is duly executed by both parties.


10.  Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.


11.  Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
THIS SECTION INTENTIONALLY LEFT BLANK – SIGNATURES ON FOLLOWING PAGE
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.



Geronimo Holding Corporation
 
American Standard Energy, Corp.
     
By:
/s/ Randall Capps
   
By:
/s/ Scott Feldhacker
 
Randall Capps
 
Scott Feldhacker
President
 
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
 

--------------------------------------------------------------------------------

 